Citation Nr: 1210220	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-19 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2011). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. D. 

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to January 1956.  He died in October 2005.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas. 

The appellant appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in October 2005. 

2.  The immediate cause of death listed on the death certificate was primary pancreatic cancer with bone metastasis; other significant conditions contributing to death but not resulting in the underlying cause were prostate cancer, congestive heart failure, and chronic obstructive pulmonary disease.  

3.  At the time of Veteran's death, service connection was in effect for bilateral hearing loss, which had been assigned an 80 percent disability evaluation.  A TDIU had been in effect since July 10, 2002.  

4.  The first objective medical evidence of a diagnosis of primary pancreatic cancer with bone metastasis was in 2005.  The Veteran's primary pancreatic cancer was not present in service or for many years later, and it is not related to a disease or injury in service. 

5.  Prostate cancer, congestive heart failure, and chronic obstructive pulmonary disease were not present in service or immediately thereafter and are not related to disease or injury in service.  

6.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death. 

7.  A service-connected disability did not affect a vital organ, accelerate his death, or contribute to his death in any manner.

8.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death, nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and Indemnity Compensation (DIC) will be paid to the surviving spouse of a veteran if the veteran dies of a service connected disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2). 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see generally Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board may not reject the credibility of the appellant's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principal cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather is must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

In terms of a DIC claim based on cause of death, the first requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The immediate cause of death listed on the death certificate was primary pancreatic cancer with bone metastasis; other significant conditions listed as contributing to death but not resulting in the underlying cause were prostate cancer, congestive heart failure, and chronic obstructive pulmonary disease.  At the time of Veteran's death, service connection was in effect for bilateral hearing loss, rated as 80 percent disabling.  A TDIU had been in effect since July 10, 2002.  

A review of the Veteran's service treatment records reveals that there were no findings or diagnoses of cancer in service.  There were no findings of cancer or any types of tumor during service. There were also no findings of cancer in the years immediately following service.  The Veteran was first diagnosed as having pancreatic cancer in 2005.

There were also no findings or diagnoses of prostate cancer, congestive heart failure, or chronic obstructive pulmonary disease in service or in the years immediately following service.  

The appellant has indicated that it is her belief that the Veteran's cancer arose out of exposure to chemicals during his period of service.  She has stated that while she knows that certain herbicides and other chemicals were used in Vietnam, it is her belief that similar type chemicals/herbicides could have been used in Korea.  

As it relates to the development of pancreatic cancer, which ultimately caused the Veteran's death, developing in service or within one year following service, the Board notes that there were no objective medical findings of pancreatic cancer in service or in the years immediately following service.  The medical evidence of record does not demonstrate evidence of pancreatic cancer until 2005.  Moreover, there has been no objective medical finding or opinion that the Veteran's pancreatic cancer developed in service or in close relationship to service.  Furthermore, the appellant has not contended that the Veteran's pancreatic cancer had its onset in service or in close proximity to service.

The Board further notes that there were no objective medical findings of prostate cancer, congestive heart failure, or chromic obstructive pulmonary disease in service or in the years immediately following service.  The medical evidence of record does not demonstrate evidence of these disorders until many years following service.  Moreover, there has been no objective medical finding or opinion that any of these disorders developed in service or in close relationship to service.  Furthermore, the appellant has not contended that any of these disorders had their onset in service or in close proximity to service.

As to the appellant's belief that the Veteran was exposed to some type of chemical in service which caused him to develop his cancer, as noted above, neither she nor her daughter, are competent to provide such a medical opinion.  There is simply nothing that connects the Veteran's service to his disabilities that caused death, including a review of all service records and the post-service medical records. 

There has also been no demonstration nor has it been contended that the Veteran's service-connected hearing loss in any way lent assistance or contributed to his death.  

In short, the preponderance of the evidence is against a finding that the cause of death is in anyway linked to a disease or injury in service, including the service-connected hearing loss. 

The Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern dependents' benefits administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, based on the medical evidence of record, the appellant's request that she be granted service connection for the cause of the Veteran's death must be denied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

38 U.S.C.A. § 1318 claim

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of "hypothetical entitlement" to benefits raised for the first time after a Veteran's death.  See Rodriguez v. Nicholson, 511 F.3d 1147 (Fed. Cir. 2008) (holding that the revised provisions of 38 C.F.R. § 3.22,  as amended in 2000, may be applied to claims for DIC benefits filed by survivors before the amendment took effect). 

The Veteran was not a former POW with a disability that was continuously rated totally disabling for a period of one year or more immediately preceding death.  He died more than 48 years following his retirement from active service.  Moreover, he was not receiving or entitled to receive compensation at the 100 percent rate for the 10-year period immediately preceding his death.  

At the time of the Veteran's death in October  2005, TDIU was in effect, but only as of July 2002 and for just over three years.  Furthermore, there has been no allegation of clear and unmistakable error in any prior decision. 

In essence, the facts of this case are not in dispute, and the law is dispositive.  Here, none of the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have been met.  Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Such was the case here. In a letter dated in April 2006, the RO provided the appellant with notice that informed her of the evidence needed to substantiate entitlement to service connection.  The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter told the appellant that to substantiate the claim there must be medical evidence showing that service-connected condition caused or contributed to the Veteran's death, that is, that the Veteran died from a service-connected injury or disease. 

To the extent that any notice is not fully compliant with Hupp, under the circumstances of this case, any such error does not require a remand because the error did not affect the essential fairness of the adjudication.  Specifically, the record reflects that any defect was cured by actual knowledge on the part of the claimant because the statements of the appellant and her representative throughout the appeal reflect that the appellant understood all of the elements to establish service connection for the cause of the Veteran's death.  Statements of the appellant and her representative, to include multiple written statements and personal hearing testimony, indicate that the appellant is clearly aware of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death.  For example, the appellant on numerous occasions noted that service connection was in effect for bilateral hearing loss.  She also stated on numerous occasions that it was her belief that exposure to chemicals in Korea led to the cancer that caused the Veteran's death.  As such, the record reflects that the appellant had actual knowledge of the information and evidence needed to substantiate the claim for service connection for the cause of the Veteran's death.  At hearing, before the undersigned, the appellant clearly revealed actual knowledge of the evidence needed to prevail in her claim.       

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available VA and private treatment records have been obtained.  The appellant has indicated that certain private treatment records were lost as a result of Hurricane Katrina and cannot be obtained.  There have been several responses indicating that treatment records are no longer available.  Moreover, the appellant testified at her hearing that there no additional outstanding records.  

With regard to obtaining an opinion, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Obtaining an opinion is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the causes of the Veteran's death were related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the appellant was previously informed in the VCAA letter noted above that she needed to provide medical evidence showing the disorders were related to the Veteran's period of service.  She has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, obtaining a VA medical opinion is not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by her representative and by way of her testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


